DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3, 5-19 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claims 1-3, 17, 19, and 21, the claims read “parallel with the PCB” [claim 1, lines 6 and 8-9, claim 2, line 3, claim 3, line 2, claim 17 lines 6 and 8-9, claim 19 lines 15 and 17-18, claim 21 lines 3 and 6]. In each case, a surface is claimed to be parallel with a PCB, a 3-dimensional object. As three-dimensional objects extend in all possible direction, and as flexible PCBs may be provided, these limitations are unclear. 
In regards to claims 11-12, the claims read "the first electrical circuit transmits" [claim 11 line 1] and “the second electrical circuit transmits [claim 12 lines 1-2]. These could be interpreted to be method steps in a device claim, rendering the claims unexaminable. Alternatively, this could be interpreted to be a drafting error where the intention is to describe functional characteristics of items. For the purposes of prosecution, it will be assumed that the latter is the case. See MPEP 2173.05(II)
Allowable Subject Matter
	Claims 1-3, 5-19 and 21-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, a medical system comprising: 
a PCB with first and second electric circuits, a RF transmitter and RF receiver thereupon, 
the first circuit configured to provide data, the first circuit electrically isolated from the second circuit and RF receiver, and electrically coupled to the RF transmitter, 
the second circuit electrically coupled to the RF receiver, 
the RF transmitter and RF receiver having a top surfaces respectively parallel with the PCB, 
a waveguide between the transmitter and receiver, the waveguide configured to guide an RF signal between the transmitter and receiver, the waveguide comprising an input port covering at least some of the top surface of the transmitter, and an output port covering at least some of the top surface of the receiver. 
Arikawa (USPN 6,133,808) teaches the above except for the system being a medical system, or the parallel top surface, or the input and output ports.
Deriso (US PGPUB 2016/0261015) teaches the above except for the system being a medical system, or the parallel top surface, or the input and output ports. 
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arikawa (USPN 6,133,808) 
Deriso (US PGPUB 2016/0261015)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795